

116 HR 5796 IH: Access to Consumer Energy Information Act
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5796IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Welch (for himself and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo enhance consumer access to electric energy and natural gas information, to allow for the
			 adoption of innovative products and services to help consumers manage
			 their energy usage, and for other purposes.
	
 1.Short titleThis Act may be cited as the Access to Consumer Energy Information Act or the E–Access Act. 2.DefinitionsIn this Act:
 (1)Advanced meterThe term advanced meter means a device that— (A)measures and records usage data at a minimum in hourly intervals;
 (B)provides such usage data at least daily to the applicable electric utility or gas utility; and (C)may provide such usage data to consumers.
				
				(2)Electric utility
 The term electric utility has the meaning given such term in section 3 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602).
			
				(3)Electric consumer
 The term electric consumer has the meaning given such term in section 3 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602).
			
				(4)Gas consumer
 The term gas consumer has the meaning given such term in section 302 of the Public Utility Regulatory Policies Act of 1978 (15 U.S.C. 3202).
			
				(5)Gas utility
 The term gas utility has the meaning given such term in section 302 of the Public Utility Regulatory Policies Act of 1978 (15 U.S.C. 3202).
 (6)Retail electric energy informationThe term retail electric energy information means— (A)the electric energy usage of an electric consumer over a time interval, as measured and recorded by the applicable advanced meter;
 (B)the retail electric energy prices or rates applied to the electric energy usage for the time interval described in subparagraph (A) for the electric consumer;
 (C)the cost of service provided to an electric consumer, as displayed on billing information provided to such electric consumer; and
 (D)in the case of nonresidential electric meters, any other electrical information that the meter is programmed to record that is used for billing purposes (such as demand measured in kilowatts, voltage, frequency, current, and power factor).
 (7)Retail natural gas informationThe term retail natural gas information means— (A)the natural gas usage of a gas consumer, as measured and recorded by the applicable gas utility;
 (B)the retail natural gas prices or rates applied to the natural gas usage described in subparagraph (A) for the gas consumer;
 (C)the cost of service provided to a gas consumer, as displayed on billing information provided to such gas consumer; and
 (D)in the case of nonresidential natural gas meters, any other information that the meter is programmed to record that is used for billing purposes.
 (8)SecretaryThe term Secretary means the Secretary of Energy. 3.Consumer access to electric energy and natural gas information (a)Eligibility for State energy plansSection 362(d) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)) is amended—
 (1)in paragraph (16), by striking and after the semicolon at the end; (2)by redesignating paragraph (17) as paragraph (18); and
 (3)by inserting after paragraph (16) the following:  (17)programs—
 (A)to enhance consumer access to and understanding of electric energy and natural gas usage and cost information, including consumers’ own residential and commercial retail electric energy information (as defined in section 2 of the E–Access Act) and retail natural gas information (as defined in section 2 of the E–Access Act); and
 (B)to facilitate the development and adoption of innovative products and services to assist consumers in managing energy consumption and expenditures; and
							. 
				(b)Guidelines for electric consumer and gas consumer access
 (1)In generalNot later than 180 days after the date of enactment of this Act and subject to paragraph (2), the Secretary shall issue guidelines that establish model data sharing standards and policies for States to provide electric consumers and gas consumers, and third-party designees of such electric consumers and gas consumers, with access to retail electric energy information and retail natural gas information.
 (2)ConsultationBefore issuing the guidelines under paragraph (1), the Secretary shall— (A)consult with—
 (i)State and local regulatory authorities; (ii)other appropriate Federal agencies, including the National Institute of Standards and Technology;
 (iii)consumer and privacy advocacy groups; (iv)electric utilities and gas utilities;
 (v)the National Association of State Energy Officials; and (vi)other appropriate entities, including groups representing public utility commissions, commercial and residential building owners, residential contractors, and groups that represent demand response and electricity data devices and services; and
 (B)provide notice and opportunity for comment. (3)State and local regulatory actionIn issuing the guidelines under paragraph (1), the Secretary shall, to the maximum extent practicable, be guided by actions taken by State and local regulatory authorities to ensure electric consumer and gas consumer access to retail electric energy information and retail natural gas information, including actions taken after consideration of the standard established under section 111(d)(19) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)(19)).
 (4)ContentsThe guidelines issued under paragraph (1) shall include guidelines— (A)specifying that retail electric energy information and retail natural gas information of an electric consumer or a gas consumer should be made available to the electric consumer or gas consumer (or a third-party designee of the electric consumer or gas consumer) by the electric utility or gas utility of the electric consumer or gas consumer (or such other entity as may be designated by the utility), in consultation with, or with approval from, as applicable, the utility’s applicable retail regulatory authority;
 (B)regarding the timeliness and specificity of retail electric energy information and retail natural gas information to be made available to an electric consumer or a gas consumer (or a third-party designee of such an electric consumer or such a gas consumer), including that such retail electric energy information and retail natural gas information should be made available—
 (i)in an electronic machine readable form, without additional charge, in conformity with nationally recognized open standards and best practices that are developed through a voluntary, consensus-based, multistakeholder process;
 (ii)through a website or other electronic access authorized by the electric consumer or gas consumer, for a period of at least 13 months after the date on which the usage occurred;
 (iii)in as close to real-time as is reasonably practicable; (iv)at the level of specificity that the data is transmitted by the meter or as is reasonably practicable; and
 (v)in a manner that provides adequate protections for the security of the information and the privacy of the electric consumer or gas consumer;
 (C)regarding appropriate nationally recognized open standards for data exchange; (D)regarding access of retail electric energy information and retail natural gas information for owners and managers of multitenant commercial and residential buildings;
 (E)regarding consumer consent requirements such that an electric consumer or gas consumer can conveniently and securely authorize a third-party designee access to the retail electric energy information or retail natural gas information of such electric consumer or gas consumer, including standardized authorization language to which an electric consumer or gas consumer will agree prior to such electric consumer or gas consumer authorizing, or the applicable electric utility or gas utility sharing, retail electric energy information or retail natural gas information of such electric consumer or gas consumer;
 (F)specifying that electric utilities and gas utilities should, when an advanced meter is servicing an electric consumer or gas consumer, communicate usage information to a device or network of the electric consumer or gas consumer or a device or network of a third-party designee of such electric consumer or gas consumer, and where feasible should provide to the electric consumer or gas consumer or third-party designee, at a minimum, access to usage information (not including price information) of the electric consumer or gas consumer directly from the advanced meter in as close to real-time as is reasonably practicable; and
 (G)with respect to the terms and conditions, which shall be reasonable and non-discriminatory, to be agreed to by a third-party designee of an electric consumer or of a gas consumer and an electric utility or gas utility for access to the retail electric energy information or retail natural gas information of such electric consumer or gas consumer, including that—
 (i)due process be afforded to such third-party by the applicable regulatory authority, including giving such third-party an opportunity to rebut allegations of wrongdoing by such third-party prior to any enforcement action being taken by the applicable regulatory authority;
 (ii)the consumer’s online authentication match that used by the applicable gas utility or electric utility for the consumer-facing website of such gas utility or electric utility; and
 (iii)such third-party may receive retail electric energy information and retail natural gas information from an electric utility or gas utility with consumer consent, except if otherwise prohibited by Federal law or by a finding of a State court or other State adjudicatory body.
 (5)RevisionsThe Secretary shall periodically review and, as necessary, revise the guidelines issued under paragraph (1) to reflect changes in technology, privacy needs, and the market for electric energy and natural gas and related services.
				(c)Verification and implementation
 (1)In generalA State may submit to the Secretary a description of the policies of the State relating to electric consumer and gas consumer access to retail electric energy information and retail natural gas information for certification by the Secretary that the policies meet the guidelines issued under subsection (b).
 (2)AssistanceSubject to the availability of amounts appropriated pursuant to paragraph (3), the Secretary shall make amounts available to any State that has policies described in paragraph (1) that the Secretary certifies meet the guidelines issued under subsection (b) to assist the State in implementing programs described in section 362(d)(17) of the Energy Policy and Conservation Act.
 (3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000 for each of fiscal years 2021 and 2022, to remain available until expended.
				